Order, Supreme Court, Bronx County, entered June 25, 1979, sustaining a writ of habeas corpus, reversed, on the law, and the writ dismissed, without *695costs. There is no warrant in either statute or case law for the direction here made: that respondent-appellant Board of Parole reveal to petitioner-respondent the name of that member who had reviewed the findings of the parole hearing officer in connection with the parole revocation hearing or, alternatively, that petitioner be restored to parole. Anomalously, the Special Term found that petitioner’s due process rights had not been violated. In these circumstances, the order was improvident. Concur&emdash;Bloom, J. P., Lane, Markewich, Lupiano and Ross, JJ.